MEMORANDUM **
Sajeesh Kumar, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s order denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252.
We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition. Substantial evidence supports the BIA’s decision that Kumar failed to establish past persecution or a well-founded fear of future persecution on account of an enumerated ground. See Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir.2004).
Because we conclude that Kumar has not established eligibility for asylum, it follows that he has not satisfied the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003). Nor does the record compel the conclusion that it is more likely than not that Kumar will be tortured if returned to India, making him ineligible for CAT protection. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.